EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with        Mr. David Metzger on November 22, 2021 (see e-mail chain included herewith).
The application has been amended as follows:

In the Claims
Claims 1-2 have been rewritten as follows:
--	1.	(Currently Amended) A dispenser comprising:
a dispenser body with an axis, the dispenser body having a first wall and a second wall that are spaced apart along the axis and a third wall connecting the first and second walls and extending around the axis; and
a pusher external to the dispenser body, and pivotally secured to the dispenser body at outer surfaces of the first and second walls 
wherein,
the dispenser body includes an interior space within which can be held an edible product,

the dispenser body includes a dispensing surface upon which the edible product can travel,
the dispenser body includes a slot in the third wall of the dispenser body over the dispensing surface, the slot extending longer in a direction other than parallel to the axis than in a direction parallel to the axis, and
the pusher includes a prong that fits into and is extendible within the slot to engage with the edible product.

	2.	(Currently amended) The dispenser of claim 1, wherein each of the first wall and the second wall includes a boss centered on the axis, and the pusher includes two spaced apart panels, each with an opening into which a respective one of the bosses [[boss]] is received.--.

Claims 20-24 have been rewritten as follows:
--	20. (Currently amended) A dispenser and an edible product comprising:


a dispenser body with an axis, the dispenser body having a first wall and a second wall that are spaced apart along the axis and a third wall connecting the first and second walls and extending around the axis; and
a pusher external to the dispenser body, and pivotally secured to the dispenser body at outer surfaces of the first and second walls for movement around the axis, 
wherein,
the dispenser body includes an interior space within which is held the edible product,
the dispenser body includes an opening in the third wall via which the edible product can be extracted,
the dispenser body includes a dispensing surface upon which the edible product can travel,
the dispenser body includes a slot in the third wall of the dispenser body over the dispensing surface, the slot extending longer in a direction other than parallel to the axis than in a direction parallel to the axis, and
the pusher includes a prong that fits into and is extendible within the slot to engage with the edible product.

21. (Currently amended) The dispenser and edible product of claim 20, wherein the edible product is in the form of a tape.

22. (Currently amended) The dispenser and edible product of claim 21, wherein the tape is coiled into a roll.

23. (Currently amended) The dispenser and edible product of claim 21, wherein the edible product is a confectionary product.

24. (Currently amended) The dispenser and edible product of claim 23, wherein the confectionary 

Claim 28 has been rewritten as follows:
--	28. (Currently amended) The dispenser of claim 27 [[26]], wherein the depressions are effective to provide enhanced gripping of the dispenser relative to a smooth surface.--.

Claim 33 has been rewritten as follows:
--	33. (Currently amended) A dispenser body comprising:
an axis;
a first wall and a second wall spaced apart along the axis;
a third wall connecting the first and second walls and extending in an arcuate shape around the axis; and
an interior space defined by the first wall, the second wall, and the third wall and within which interior space can be held an edible product;
an opening in the third wall via which the edible product can be extracted;
a curvilinear dispensing surface upon which the edible product can travel, the dispensing surface having a proximal end within the interior space and a distal end outside of the interior space, the dispensing surface being arcuate in shape within the interior space; and
in a direction parallel to the axis.--.

In the Specification
Paragraph 0002,	line 4, “by” has been deleted.
Paragraph 00033,	line 1, --of-- has been inserted after “view”.
Paragraph 00049,	line 1, “a pusher” has been changed to --the pusher--, and “a dispenser” has been changed to --the dispenser--.

Paragraph 00056 has been rewritten as follows:
--[00056]	The dispenser body 14 includes two bosses 26 and 28. The boss 28 is at the outer surface 22b of the left-side half 22 is shown in Figs. 1, 2, [[and]] 6-9, and 13. The boss 26 is provided on the outer surface 20a of the right-side 10 and 13 

Paragraph 00057,	line 4 has been rewritten as follows:
			-- spindle, or axle 100 (shown in Figs. 8, 9, and 14-18).--.
Paragraph 00059,	line 1, --28c-- has been inserted after “bump”.



-- A design in the form of concavities or depressions 16 is provided on the outer walls or surfaces--.
Paragraph 00067,	line 1, --50-- has been inserted after “slot”.
Paragraph 00070,	line 1, --in-- has been inserted after “illustrates”;
			line 6, --62-- has been inserted after “product”.

Paragraphs 00071-00072 have been rewritten as follows:
--[00071]	As can be seen in Figs. 8-10 the left-side half 22 right-side half 20 

[00072]	The tabs 70 are formed along or secured to an interior of the circumferential partial wall portion 22c [[20c]]. The catches 74 are formed in an interior surface of the circumferential partial wall portion 20c [[22c]]. A first tab 70/hook 72/catch 74 arrangement is provide within the protrusion 40, while a second tab 70/hook 72/catch 74 arrangement is provided approximately 150 degrees, counterclockwise, as viewed from the left-side half 22, displaced from the first arrangement. These positions are not critical, but have been found to work sufficiently to hold together the two dispenser body halves 20 and 22.--.


Paragraph 00074,	line 4, --the-- has been inserted before “surface 42”;
	line 7, “the 42” has been changed to “the surface 42”.
Paragraph 00075,	line 5, “stiffing” has been changed to --stiffening--.
Paragraph 00084,	line 1, --116-- has been inserted after “rib”.
Paragraph 00090,	line 4, “Fig. 8” has been changed to --Fig. 11--.

Paragraph 00093 has been rewritten as follows:
--[00093]	With reference to Figs. 1, 2, 4, 5, 6, 7, and 11, at the distal end of the third wall 114, there also is provided a cutting edge 230 of the pusher 12. This cutting edge is provided to cut through the tape 62 on the dispensing surface thereby to separate or segment a portion thereof for consuming. As illustrated in Figs. 1, 2, 6, 7 and 11, the cutting edge 230 can include teeth 232 formed as a portion of the end face member 118. However, it has been found that the cutting action of a pusher 12a can also be achieved using a cutting edge 230 having a straight edge 233 as shown in Fig. 4. Further, [[the]] a cutting edge of a pusher 12b could be a straight-edged member or blade that protrudes or angles out from the end face 118, such straight-edge blade 234 shown in Fig. 5. The cutting edge could include a separately formed blade such as the serrated blades or edges commonly provided on or in kitchen plastic wrap or foil wrap packages.--.



Paragraph 00097,	line 1, “show” has been changed to --shown--;
			line 11, “Illustrates” has been changed to --illustrates--.
Paragraph 00098,	line 3, “actions” has been changed to --action--.
Paragraph 00102,	line 3, “114” has been changed to --25--.
Paragraph 00103,	line 4, --a-- has been inserted before “length”;
			line 6, “this” has been changed to --the--.

Paragraph 000105 has been rewritten as follows:
--[000105]	Preferably the tape does not utilize a release paper or other support substrate but there is no reason such a paper or support substrate cannot be present. It would simply mean that the user would also have to control the [[with]] cutting or tearing of the paper or support substrate as well as disposing of the same. Also preferably, the tape is coiled, i.e. rolled into a spiral. It may include [[be]] a release powder or a coating between the layers to keep the layers 

Paragraph 000106,	line 1, “part” has been changed to --parts--;
			line 4, “plastics” has been changed to --plastic--.




Remarks
The above changes to the claims and the specification have been made for further clarity and/or to correct informalities.
It is noted that the proposed Examiner’s amendment sent to applicant was the same as above except that the proposed drawing changes have been removed in view of applicant’s submission of replacement drawings (see below), wherein the following drawing changes were required for further clarity and/or to correct informalities:
In Figure 8, numeral 22a will be changed to --22b--, and numeral --22a-- will be added to indicate the end wall (i.e., the bottom surface of one of the depressions/concavities 16); also, numeral 26 will be added to indicate the surface from which rod 100 extends.
In Figure 9, numeral 22a will be changed to --22b--; also, numeral --26-- will be added to indicate the surface from which rod 100 extends.
In Figure 10, numeral 20a will be changed to --20b--, and numeral --20a-- will be added to indicate the end wall (i.e., the bottom surface of one of the depressions/concavities 16); also, numeral 16 will be added to indicate one of the depressions/concavities.
In Figure 12, numeral 22a will be changed to --22b--, and numeral --22a-- will be added to indicate the end wall (i.e., the bottom surface of one of the depressions/concavities 16); numeral 22b will be changed to --16a--.
The drawings to address these issues were received on December 3, 2021.  These drawings are acceptable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
January 7, 2022